973 So. 2d 1159 (2006)
Rayvon BOATMAN, Petitioner,
v.
James R. McDONOUGH, et al., and/or successor in office; Florida Department of Corrections; M. Rathmann, et al., Respondents.
No. 1D06-2914.
District Court of Appeal of Florida, First District.
November 21, 2006.
Rayvon Boatman, pro se, Petitioner.
No appearance for Respondents.

ORDER IMPOSING SANCTION
PER CURIAM.
In the petition for writ of prohibition filed in this case number, Rayvon Boatman sought an order of this court disqualifying the circuit judge who is presiding over a civil action pending in the lower tribunal. The petition was found to be facially insufficient and was denied without comment on September 25, 2006. At the same time, an order was issued which directed Boatman to show cause why sanctions should not be imposed against him. This order noted that Boatman had appeared in this court as appellant or petitioner in at least 43 cases since 1997. The vast majority of those cases were dismissed without a disposition on the merits due to Boatman's failure to timely comply with the Florida Rules of Appellate Procedure, orders of this court, or both. This court has considered the response of petitioner to the order to show cause but finds that it fails to demonstrate why a sanction is not appropriate.
We therefore, find that the imposition of a sanction against Rayvon Boatman is appropriate. See Martin v. State, 833 So. 2d 756 (Fla.2002); Lee v. Fla. Dep't of Corr., 873 So. 2d 489 (Fla. 1st DCA 2004); Attwood v. Eighth Circuit Court, Union County, 667 So. 2d 356 (Fla. 1st DCA 1995); Peterson v. State, 530 So. 2d 424 (Fla. 1st DCA 1988). It is hereby ordered that Rayvon Boatman shall secure the filing of a notice of appearance by a member in good standing of the Florida Bar in any active case now pending before this court in which he appears as appellant or petitioner within ten days of date of this order, failing which such cases shall be dismissed. *1160 Further, the clerk of this court is directed to accept no further pro se filings from Boatman; if received, they shall be returned to him without filing and with a reference to this order.
IT IS SO ORDERED.
ERVIN, POLSTON, and HAWKES, JJ., concur.